Citation Nr: 0032848	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to specially-adapted housing or a special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from April 1951 to April 1956, 
when he was discharged on account of physical disability.
Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board of Veterans' 
Appeals (Board) is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department, who is 
the VA General Counsel.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

Review of the veteran's claims file reveals that he has been 
granted service connection for amputation of the left leg at 
the hip, rated as 90 percent disabling, lumbosacral strain, 
rated as 10 percent disabling, and residuals of a fracture of 
the left maxilla, rated as noncompensable.  Additionally, he 
has been granted a total disability rating based upon 
individual unemployability due to service-connected 
disabilities and special monthly compensation benefits for 
loss of one foot.  

In August 1999, he filed a claim for entitlement to service 
connection for disability of his right leg, claimed as 
secondary to his service-connected left leg amputation.  This 
claim has not yet been addressed by the RO, however.  The 
Board notes that in January 1974, service connection for 
chondromalacia of the right knee was denied.  The claim for 
service connection for disability of the right leg is a 
separate claim, however, as it is predicated upon the theory 
that the right leg disability was proximately-caused by the 
left leg amputation, an event which had not occurred in 1974.  
In addition, preliminary review of recent medical records 
contained in the file indicates that the veteran's recently-
shown right leg pathology encompasses far greater and more 
extensive disability than chondromalacia.  

Indeed, recent statements from the veteran's private treating 
orthopedic physician and a VA orthopedic examiner, both dated 
in 1998 indicate that the veteran suffers from abnormal 
locomotion due to the amputation of his left leg, 
degenerative arthritis of his right knee, and lumbosacral 
strain which will eventually result in his becoming 
wheelchair bound.  There are no medical records available for 
review subsequent to 1998 and thus no information regarding 
the veteran's current ability to move around with or without 
the aid or braces, crutches, canes, or a wheelchair.

Because one of the possible bases for an award of specially-
adapted housing is the service-connected loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, the Board is of the opinion that we cannot 
proceed with review of the veteran's claim for specially-
adapted housing until the RO has addressed the secondary 
service connection claim for disability of the right leg.  As 
one benefit may depend upon a positive adjudication of the 
pending claim, the two claims are inextricably intertwined.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private who have treated the 
veteran for orthopedic disabilities and 
particularly disability of the right leg 
since 1998, the date of the most recent 
treatment records contained in the file.  
After securing the necessary release(s) 
for the private medical records, the RO 
should obtain these records for inclusion 
in the veteran's claims file.  All VA 
treatment records should be obtained for 
inclusion in the file.

2.  If deemed necessary for an equitable 
and comprehensive adjudication of the 
veteran's claims for entitlement to 
specially-adapted housing and entitlement 
to service connection for a right leg 
disability, the veteran should be 
afforded VA examinations by physicians 
with pertinent orthopedic expertise to 
evaluate the etiology of the veteran's 
demonstrated right leg disability(ies) 
and the extent of impairment shown.  

3.  Inasmuch as the issue of entitlement 
to service connection for a right leg 
disability is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to specially-adapted housing, 
the RO should take appropriate 
adjudicative action, and provide the 
veteran and his representative notice of 
the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed with respect to the 
issue of entitlement to service 
connection for a right leg disability, 
the veteran and his representative should 
be furnished with a statement of the case 
and given time to respond thereto.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


